                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


LACIES DEVELOPMENT CORP.,

     Plaintiff,

                  v.                       Civil No. 15-1610 (FAB)

FEDERAL DEPOSIT INSURANCE
CORPORATION, as receiver for
DORAL BANK,

     Defendant.


                         MEMORANDUM AND ORDER

BESOSA, District Judge.

     Defendant Federal Deposit Insurance Corporation, as receiver

for Doral Bank (“Doral”) (“FDIC-R”) moves to dismiss plaintiff

Lacies Development Corporation (“Lacies”)’s complaint pursuant to

Federal Rule of Civil Procedure Rule 12(b)(1) (“Rule 12(b)(1)”).

(Docket No. 8.)    For the reasons set forth below, the Court GRANTS

the FDIC-R’s motion to dismiss the complaint with prejudice.

(Docket No. 8.)

I.   Background

     In October 2013, Lacies commenced a civil action in the Puerto

Rico Court of First Instance, Caguas Division, against Doral and

other defendants.      (Docket No. 6, Ex. 1 at pp. 1 and 4.)          While

the action was pending, the Office of the Commissioner of Financial

Institutions   closed   Doral   and   appointed   the   FDIC   as   Doral’s
Civil No. 15-1610 (FAB)                                                     2

receiver on February 27, 2015.        (Docket No. 1 at p. 1.)        FDIC-R

“succeeded to all of Doral’s rights, titles, powers, privileges,

assets, and liabilities, including Doral’s interests and status as

a party in this pending action.”      Id. at pp. 1-2 (citing 12 U.S.C.

§ 1821(d)); see O’Melveny & Myers v. FDIC, 512 U.S. 79, 86 (1994)

(holding that pursuant to the language of 12 U.S.C. § 1821(d)(2)(A)

the FDIC “steps into the shoes” of a failed institution).

     On May 1, 2015, the FDIC-R notified Lacies that proofs of

claim for consideration were to be submitted to it no later than

June 4, 2015.    (Docket No. 8, Ex. 1 at p. 5.)         The FDIC-R removed

the action to this Court on May 20, 2015.             (Docket No. 1.)     On

June 8, 2015, the Court stayed the case “until September 8, 2015

or for 60 days after the disallowance of claims, whichever date

[came] first,” in order “[t]o allow the parties to exhaust the

administrative   remedies   allowed    by   the    Financial    Institutions

Reform, Recovery and Enforcement Act (FIRREA).”           (Docket No. 5.)

     On August 16, 2018, the FDIC-R moved to dismiss Lacies’

complaint for lack of subject matter jurisdiction pursuant to

Rule 12(b)(1).   (Docket No. 8 at p. 1.)          According to the FDIC-R,

“the plaintiff[] did not file a Proof of Claim by the bar date and

. . . over three (3) years have passed since the removal was filed,

without the plaintiff[] having filed a claim.”                 Id. at p. 3.

Lacies did not oppose the FDIC-R’s motion.
Civil No. 15-1610 (FAB)                                                 3

II.   Legal Standard

      A party may move to dismiss an action for lack of subject-

matter jurisdiction.      See Fed. R. Civ. P. 12(b)(1).         Subject-

matter jurisdiction is properly invoked when a plaintiff asserts

a colorable claim “arising under” the United States Constitution

or federal law.     28 U.S.C. § 1331; Arbaugh v. Y&H Corp., 546 U.S.

500, 513 (2006) (internal citation omitted).      “Generally, a claim

arises under federal law within the meaning of section 1331 if a

federal cause of action emerges from the face of a well-pleaded

complaint.”    Viqueira v. First Bank, 140 F.3d 12, 17 (1st Cir.

1998) (internal citations omitted).

      In considering a Rule 12(b)(1) motion, the Court “must credit

the   plaintiff’s    well-pled   factual   allegations   and   draw   all

reasonable inferences in the plaintiff’s favor.”          Merlonghi v.

U.S., 620 F.3d 50, 54 (1st Cir. 2010) (internal citations omitted).

Federal courts are courts of limited jurisdiction, Destek Grp. v.

State of N.H. Pub. Utils. Comm’n, 318 F.3d 32, 38 (1st Cir. 2003),

and a court “ha[s] the duty to construe [its] jurisdictional grants

narrowly.”    Fina Air, Inc. v. United States, 555 F. Supp. 2d 321,

323 (D.P.R. 2008) (Besosa, J.) (internal citations omitted).          The

party asserting jurisdiction carries the burden of showing the

existence of federal jurisdiction.         Viqueira, 140 F.3d at 16

(internal citations omitted).
Civil No. 15-1610 (FAB)                                                    4

III. FIRREA Review Process

     FIRREA sets forth a statutory claims process “designed to

create an efficient administrative protocol for processing claims

against failed banks.”    Marquis v. FDIC, 965 F.2d 1148, 1154 (1st

Cir. 1992).   Pursuant to the review process, the FDIC is required

“to publish notice that the failed institution’s creditors must

file claims with the FDIC by a specified date, which must be at

least ninety days after publication of the notice.” Acosta-Ramírez

v. Banco Popular de P.R., 712 F.3d 14, 19 (1st Cir. 2013) (citing

12 U.S.C. § 1821(d)(3)(B)(i)); FDIC v. Kane, 148 F.3d 36, 38 (1st

Cir. 1998).

     If a timely claim is filed, the FDIC must decide whether to

approve or disallow the claim within 180 days.             Acosta-Ramírez,

712 F.3d at 19 (citing § 1821(d)(5)(A)(i)); Simon v. FDIC, 48 F.

3d 53, 56 (1st Cir. 1995).      “Claimants then have sixty days from

the date of disallowance or from the expiration of the 180–day

administrative decision deadline to seek judicial review in an

appropriate federal district court (or to seek administrative

review).”     Acosta-Ramírez,   712   F.3d   at   19   (citing   12   U.S.C.

§ 1821(d)(6)(A)).     Once   the   sixty-day      period   expires,   “such

disallowance shall be final, and the claimant shall have no further

rights or remedies with respect to such claim.”        Id. at n.8 (citing

12 U.S.C. § 1821(d)(6)(B)).
Civil No. 15-1610 (FAB)                                          5

     FIRREA restricts “the jurisdiction of courts [from] hear[ing]

certain claims where the plaintiff has not complied with the

statutory claims process” in 12 U.S.C. § 1821 (“section 1821”).

Acosta-Ramírez, 712 F.3d at 19.   Section 1821(d)(13)(D) provides

that:

     Except as otherwise provided in this subsection, no
     court shall have jurisdiction over—

     (i)    any claim or action for payment from, or any
            action seeking a determination of rights with
            respect to, the assets of any depository
            institution for which the [FDIC] has been
            appointed receiver, including assets which the
            [FDIC] may acquire from itself as such receiver;
            or

     (ii)   any claim relating to any act or omission of such
            institution or the [FDIC] as receiver.

12 U.S.C. § 1821(d)(13)(D) (emphasis added).   “[T]he failure . . .

to comply with the sixty-day requirement to seek judicial review

of the denial of [] administrative claims also deprives courts of

jurisdiction.”   Acosta-Ramírez, 712 F.3d at 20.     Consequently,

“[c]ompliance with and exhaustion of the administrative procedure

is mandatory.”    FDIC v. Sánchez-Castro, No. 15-1954, 2016 WL

4257336, at *2 (D.P.R. 2016) (García-Gregory, J.) (citing Marquis,

965 F.2d at 1151).   If a claimant fails to comply with the review

process, no court has subject-matter jurisdiction to hear the case.

See, e.g., Simon v. FDIC, 48 F.3d 53, 56 (1st Cir. 1995) (“Section

1821(d)(13)(D)(i) bars all claims against the assets of a failed
Civil No. 15-1610 (FAB)                                                              6

financial institution which have not been presented under the

administrative claims review process (‘ACRP’) . . . [f]ailure to

comply    with    the    ACRP     deprives    the     courts   of   subject     matter

jurisdiction over any claim to assets of the failed financial

institution.”); Wujick v. Dale & Dale, Inc., 43 F.3d 790 (3rd Cir.

1994)     (“Since      the   state    court    also        lacked   subject    matter

jurisdiction for the same reason, a remand by the district court

would be a vacuous act.              We will therefore direct the district

court to dismiss the claims against RTC.”); Meliezer v. RTC, 952

F.2d     879,    882-883     (5th    Cir.     1992)     (holding     that     “section

1821(d)(13)(D)          clearly     establishes        a    statutory       exhaustion

requirement . . .” and because plaintiffs “failed to exhaust the

administrative remedies as directed by FIRREA; the district court

lacked subject matter jurisdiction over their claims.”); Bueford

v. RTC, 991 F.2d 481, 485 (8th Cir. 1993) (“Every court that has

considered       the     issue      has     found     exhaustion      of      FIRREA’s

administrative remedies to be a jurisdictional prerequisite to

suit in district court.”).

       A court should dismiss claims with prejudice where claimants

fail to exhaust the review process.                 See, e.g., FDIC v. Estrada-

Colón, 848 F. Supp. 2d 206, 212-13 (D.P.R. 2012) (Delgado-Colón,

J.); FDIC v. Estrada-Rivera, 813 F. Supp. 2d 265, 269-79 (D.P.R.

2011) (Gelpí, J.); FDIC v. Negrón-Ocasio, No. 15-1888, 2016 WL
Civil No. 15-1610 (FAB)                                                       7

3920173 (D.P.R. July 18, 2016) (Delgado-Hernández, J.); FDIC v.

Navarro-López, No. 15-1914, 2016 WL 3461204 (D.P.R. June 21, 2016)

(Delgado-Hernández, J.).

IV.   Discussion

      The FDIC-R argues that Lacies’ complaint should be dismissed

for failure to comply with the review process.              (Docket No. 8 at

pp. 3-8.)    The FDIC-R contends that compliance with section 1821’s

review process is a “prerequisite to subject matter jurisdiction,”

and “[a]s of the filing of this motion, in fact, no claim has been

received    from   .    .   .   the   plaintiff[],   resulting   in   automatic

disallowance.”         Id. at p. 5.      The FDIC-R concludes that because

the review process is mandatory, Lacies’ noncompliance warrants

dismissal of the complaint.           The Court agrees.

      The FDIC satisfied its statutory duties to notify Lacies of

its receivership.           See 12 U.S.C. § 1821.      The FDIC assumed its

position as receiver to Doral on February 27, 2015 and sent

notification to Lacies on May 1, 2015, therefore complying with

the 90-day publishing requirement pursuant to § 1821(d)(3)(B)(i).

See Docket No. 8, Ex. 1 at p. 5; 12 U.S.C. § 1821(d)(3)(B)(i). 1

      Lacies, however, failed to file a proof of claim.                  “[A]ll

parties asserting claims against failed institutions” must comply


1 Lacies does not contest that the FDIC met the 90-day publishing requirement
pursuant to section 1821(d)(3)(B)(i).
Civil No. 15-1610 (FAB)                                                     8

with the review process.         Marquis, 965 F.2d at 1151.          Because

Lacies did not file a proof of claim by June 4, 2015, it failed to

exhaust the mandatory review process. 2          Consequently, the Court

has no jurisdiction to hear Lacies’ complaint. See Acosta-Ramírez,

712 F.3d at 19.

V.    Conclusion

      For the reasons set forth above, the FDIC-R’s motion to

dismiss Lacies’ complaint (Docket No. 8) is GRANTED. The complaint

is   dismissed     with   prejudice.       Judgment    shall    be   entered

accordingly.     Because the Commonwealth Court also lacked subject

matter jurisdiction for the reasons set forth in this Memorandum

and Order, a remand by this Court to the Commonwealth Court would

be a vacuous act.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, November 5, 2018.


                                          s/ Francisco A. Besosa
                                          FRANCISCO A. BESOSA
                                          UNITED STATES DISTRICT JUDGE




2 Lacies also does not contest its failure to file a proof of claim or exhaust
the review process.
